Citation Nr: 1232511	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  07-38 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2008, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

In a January 2009 decision, the Board denied entitlement to service connection for bilateral hearing loss.

The Veteran then appealed the Board's January 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated and remanded the Board's decision.  In August 2011, the Board remanded the issue to the RO for additional development featuring a new adequate VA examination in accordance with the Court's directives.  As discussed below, the Board finds that essential elements of the actions directed by the August 2011 remand have not been adequately completed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Court vacated and remanded the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Court remanded the claim, in part, due to the fact that it concluded that the March 2008 VA medical examination and opinion was insufficient for the Board to determine whether the Veteran was entitled to service connection for bilateral hearing loss.  Specifically, the Court stated that the examiner failed to discuss whether the Veteran's post-service symptomatology of progressively worsening hearing ability was related to his current disability, and that this failure rendered the opinion insufficient for evaluation purposes.  Also, the Court stated that the examiner ignored the evidence that the Veteran's hearing ability was damaged during his active duty service, even though the Veteran's hearing still fell within the range of normal for VA purposes at the time of his separation, and continued to deteriorate after his separation and eventually reached the level of a "disability" as defined by VA under 38 C.F.R. § 3.385.  The Court held that the Board must ensure that a new and adequate examination is conducted on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As discussed in the Board's August 2011 remand of this case, the Board found it appropriate to remand for a new examination to remedy any arguable inadequacy the Court found with regard to the March 2008 VA medical examination and opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  In this regard, the Board made several specific directives concerning the content required in the VA examination report.  In conjunction with the etiology opinion, the Board directed that the VA examiner "specifically discuss whether the Veteran's post-service symptomatology of progressively worsening hearing ability is related to his current disability," and also "as appropriate, the examiner should make clear that service department audiometric readings prior to October 31, 1967 were converted from American Standards Association (ASA) units to International Standard Organization (ISO) units."  The Board also directed that the etiology opinion address whether it is at least as likely as not that the Veteran's current hearing loss is causally related to noise exposure during service "as well as any damage to his hearing ability during service."  In other words, the Board remand required that the VA examination report consider and explain more than the single fact that the Veteran had hearing acuity within normal limits during his military service.

Unfortunately, it appears that these key instructions of the Board's August 2011 remand were entirely overlooked.  Neither the resulting August 2011 VA examination report nor its July 2012 addendum comply with the Board's August 2011 remand directives.  The VA examination report, even as amended, does not address the specific points identified above that were included in the directives of the Board's August 2011 remand.  The new VA examination report is no more likely to satisfy Court scrutiny than was the March 2008 VA examination report that the Court has already found to be inadequate.

Thus, the Board must remand this matter again to ensure compliance with terms of the Court's directives as well as with the terms of the Board's own prior remand.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Veteran's representative has specifically asked for remand of this case so that a VA medical opinion may now take into account new emerging medical research, documentation of which the Veteran's representative has submitted as evidence.  In an August 2012 written brief, the Veteran's representative noted that the original March 2008 VA examination report offered an etiology opinion based in part upon the belief that "there is no scientific evidence that supports delayed onset of noise-induced hearing loss...."  The more recent VA examination report also relies upon a rationale featuring simple citation of the Veteran's normal hearing thresholds during and at separation from service.  However, the Veteran's representative has now recently submitted a November 2009 article from The Journal of Neuroscience concerning "Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss."  This treatise evidence appears relevant to the premise of the VA examination reports of record in this case, and the Veteran's representative has expressly requested that the case be remanded for new medical opinions that contemplate and address this new information.  The new VA examination report prepared during the processing of this remand will have the opportunity to address the new evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed bilateral hearing loss.  It is imperative that the claims folders be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinion: 

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's current bilateral hearing loss was manifested during or is causally related to his active duty service or any incident therein (to specifically include noise exposure during service, as well as any damage to his hearing ability during service)?  (To comply with the directives of the Court, the Board requires that the VA examination report consider and explain more than the single fact that the Veteran had hearing acuity within normal limits during his active duty military service.)

The examiner should specifically discuss whether the Veteran's post-service symptomatology of progressively worsening hearing ability is related to his current disability.

Also, as appropriate, the examiner should make clear that service department audiometric readings prior to October 31, 1967 were converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.

Finally, the examiner should specifically discuss the significance, if any, of the November 2009 article from The Journal of Neuroscience titled: "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss."  (A copy of the article is in the claims-file, having been recently submitted by the Veteran in support of his contention that the portion of his hearing loss manifesting after service was caused by acoustic trauma during service.)

All opinions and conclusions expressed must be supported by a complete rationale in the report.

2.  In the interest of avoiding further remand, the AMC/RO should review the opinion obtained and ensure that it satisfies the requirements of this remand and that an adequate rationale has been offered.

3.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

